Judgment, Supreme Court, New York County (Harold Beeler, J.), rendered January 30, 1996, convicting defendant, after a jury trial, of criminal possession of a weapon in the third degree, and sentencing him to a term of 3½ to 7 years, unanimously affirmed.
The court’s supplemental instructions were proper. We agree with the court that the prosecution’s case was based on both direct and circumstantial evidence (see, People v Daddona, 81 NY2d 990; People v Cedeno, 175 AD2d 767, lv denied 79 NY2d 854). In any event, the supplemental instructions conveyed the appropriate standards concerning circumstantial evidence (see, People v Ford, 66 NY2d 428, 442; People v Morris, 36 NY2d 877).
Concur — Rosenberger, J. P., Wallach, Williams and Tom, JJ.